DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7,8,11,16,17,20 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Witczak et al (USPGP 2017/0190544).
Regarding Claims 1,11 Witczak discloses a method comprising:
capturing crowd data (crowd parameter) associated with a lobby area 615 of an elevator system 100;
adjusting a dispatching schedule 325 of one or more elevator cars 114 of the elevator system 100 based on the crowd data; and
outputting a notification (call assignment) of the adjustment to the dispatching schedule (new call is added).
Regarding Claim 2, Witczak discloses the crowd data is captured by a sensing system (para. 0013).
Regarding Claims 7,16 Witczak discloses the notification of the adjustment 730 to the dispatching schedule comprises a message 740 transmitted to one or more mobile devices (destination devices) associated with one or more targeted users (para 0060).
Regarding Claims 8,17,20 Witczak discloses determining a travel impact on a user based on the crowd data (selecting the most suitable car for the passenger); and outputting a notification of a travel plan adjustment (call assignment) for the user based on the travel plan.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4,6,10,12,13,15,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witczak in view of Flynn et al (USPGP 2014231177).
Regarding Claims 3,12, Witczak (applied here in a similar manner as to claim 1 above), discloses all features claimed, but does not explicitly teach that adjusting the dispatching schedule is selectively enabled on-demand in response to an enable command.
Flynn discloses an elevator system which comprises adjusting the dispatching schedule is selectively enabled on-demand in response to an enable command 50 (to use “heavy traffic mode 52,” “priority mode 60,” or “peak traffic scheduling 70”).
`	It would have been obvious to one of ordinary skill in the art to adapt the Witczak teachings with those of Flynn so as to make the elevator system more flexible as is known to be desirable in the art.
Regarding Claims 4,13, Flynn discloses adjusting the dispatching schedule is selectively enabled based on a predetermined schedule 70. 
Regarding Claims 6,15, Flynn discloses providing a priority request 60 to schedule an empty elevator car targeting a selected user; and adjusting the dispatching schedule to incorporate the priority request (Fig. 2).
Regarding Claims 10,19 Flynn discloses the notification of the travel plan adjustment comprises an identification of a priority elevator car 22,24, or 26 dispatched for the user (para. 0017).


Allowable Subject Matter
Claims 5,9,14,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837